DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of treating stomach cancer by administering siRNA targeting ARHGAP26 portion of fusion protein of OCLN and ARHGAP26, does not reasonably provide enablement for treating any kind of cancer by administering any substance for suppressing expression of fusion protein of OCLN and ARHGAP26.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The following factors have been considered in the analysis of enablement: (1) the
breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the
level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims are drawn to a method of treating any cancer in a subject after
administration of any substance that suppresses the expression of fusion protein of OCLN and ARHGAP26 encoded by SEQ ID NO: 1. The claims are interpreted such that the method encompasses any inhibitor that targets any gene directly expressing OCLN and ARHGAP26 protein or any inhibitor that suppresses OCLN and ARHGAP26 fusion protein expression via any
pathway. Thus the nature of the invention relies upon treating any cancer using any
substance that directly or indirectly inhibits OCLN and ARHGAP26 fusion protein expression.
Whether the specification would have been enabling as of the filing date involves
consideration of the nature of the invention, the state of the prior art, and the level of
skill in the art. The state of the prior art is what one skilled in the art would have known,
at the time the application was filed, about the subject matter to which the claimed
invention pertains. The relative skill of those in the art refers to the skill of those in the
art in relation to the subject matter to which the claimed invention pertains at the time
the application was filed. See MPEP § 2164.05(b). The state of the prior art provides
evidence for the degree of predictability in the art and is related to the amount of
direction or guidance needed in the specification as filed to meet the enablement
requirement. The state of the prior art is also related to the need for working examples
in the specification.
A thorough review of the patent and non-patent literature indicates that the state
of the art demonstrating inhibition of ARHGAP26 expression was unpredictable at
treating all cancer types. Zohrabian et al (Oncology Reports, 2007, 18: 321-328) teach that
underexpression of ARHGAP26 promotes brain cancer tumors (see Abstract, first column on page 326). The prior art does not predictably teach that suppression of expression of ARHGAP6 using any inhibitor that directly or indirectly inhibits the fusion protein would lead to treatment of all cancer types as instantly claimed.
While the level of one of ordinary skill practicing said invention would be high, the
level of predictability is considered variable as evident in the prior art discussed above
and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of
predictability that suppression of expression of ARHGAP26 in the fusion protein OCLN- ARHGAP26 would lead to treatment of all cancer types, one of ordinary skill in the art
would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in
the art to extrapolate the disclosed or known results to the claimed invention. If one
skilled in the art can readily anticipate the effect of a change within the subject matter to
which the claimed invention pertains, then there is predictability in the art. On the other
hand, if one skilled in the art cannot readily anticipate the effect of a change within the
subject matter to which that claimed invention pertains, then there is lack of
predictability in the art. Accordingly, what is known in the art provides evidence as to the
question of predictability.” (MPEP 2164.03).
The amount of guidance or direction needed to enable the invention is inversely
related to the amount of knowledge in the state of the art as well as the predictability in
the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount
of guidance or direction” refers to that information in the application, as originally filed,
that teaches exactly how to make or use the invention. The more that is known in the
prior art about the nature of the invention, how to make, and how to use the invention,
and the more predictable the art is, the less information needs to be explicitly stated in
the specification. In contrast, if little is known in the prior art about the nature of the
invention and the art is unpredictable, the specification would need more detail as to
how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v.
Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
The working embodiment in the instant application describes transfecting 
stomach cancer cells in vitro with siRNA that targets ARHGAP26 and observing the viability of the cells decreasing (see Example 2). The working embodiment in the instant application does
not include experiments predictably demonstrating treatment of all cancer types by
suppressing the expression of ARHGAP26 in the fusion protein using any inhibitor that can
target the fusion protein directly or indirectly as claimed. While the MPEP 2164.02
states the specification need not contain an example if the invention is otherwise
disclosed in such manner that one skilled in the art will be able to practice it without an
undue amount of experimentation (In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642,
645 (CCPA 1970)), the lack of a working example, however, is a factor to be considered,
especially in a case involving an unpredictable and undeveloped art.
Without further guidance, one of skill in the art would have to practice a
substantial amount of trial and error experimentation, an amount considered undue and
not routine, to practice the instantly claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniuchi (WO 2016/002844, filed July 1st 2015, cited from machine translation).
Taniuchi discloses pancreatic cancer cells inhibitors (see paragraph [0001]) including siRNA of SEQ ID NO: 20 (see paragraph [0016], sequence listing), such sequence is fully identical to nucleotides 1498-1518 of instant SEQ ID NO: 1, which is a portion of fusion gene from ARHGAP26 according to instant specification paragraph [0121]. Taniuchi provides example of treating a subject with pancreatic cancer with the siRNAs disclosed (see paragraphs [0071-0074]). The outcomes of claim 19 are expected to happen in the absence of evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635